UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for use of the Commission only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Under Rule 14a-12 BIO-key International, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: BIO-KEY INTERNATIONAL, INC. 3349 Highway 138, Building A, Suite E Wall, NJ 07719 December 30, 2014 Dear Stockholder: You are cordially invited to attend a special meeting of stockholders of BIO-key International, Inc. (the “Company”) on Monday, February 2, 2015, at 10:00 a.m., local time, at the offices of Fox Rothschild LLP, 997 Lenox Drive, Building 3, Lawrenceville, NJ 08648. The Notice of Special Meeting of Stockholders and Proxy Statement on the following pages describe the matters to be presented at the meeting and should be read in their entirety. The sole purpose of the meeting is for our stockholders to consider and approve an amendment to our Certificate of Incorporation to effect a reverse stock split of our issued and outstanding common stock at a ratio of 1-for-2. In November 2014, we completed a private placement to a limited number of accredited investors of 15,949,997 shares of common stock and warrants to purchase an additional 23,924,997 shares of common stock for aggregate gross proceeds of $1,595,000. As we do not have sufficient authorized and unissued shares of common stock to issue upon exercise of all of the warrants sold in the November 2014 private placement, we have agreed to seek stockholder approval to effect a 1-for-2 reverse stock split in order to reserve additional shares for issuance upon the exercise of the remaining warrants. If we do not have sufficient shares reserved for issuance upon exercise of all of the warrants within 90 or 180 days of the closing of the November 2014 private placement, we will be required to issue to each investor additional warrants and/or reduce the exercise price of the warrants. For the reasons more fully set forth in the attached Proxy Statement, our Board of Directors believes that the reverse stock split is advisable and in the best interests of the Company and our stockholders and recommend that you vote "FOR" the approval of the reverse stock split. It is important that your shares be represented at the meeting. We hope that you will have your shares represented by signing, dating and returning your proxy as soon as possible. Your shares will be voted in accordance with the instructions you have given in your proxy. Whether or not you plan to attend the meeting, we urge you to complete, date and sign the enclosed proxy card and return it at your earliest convenience in the enclosed envelope. We look forward to seeing you at the meeting. Thank you for your continued support. Sincerely yours, /s/ Michael W. DePasquale Michael W. DePasquale Chief Executive Officer BIO-KEY INTERNATIONAL, INC. 3349 Highway 138, Building A, Suite E Wall, NJ 07719 Notice of Special Meeting of Stockholders You are hereby notified that a special meeting of stockholders of BIO-key International, Inc. (the “ Company ”) will be held on Monday, February 2, 2015, at 10:00 a.m., local time, at the offices of Fox Rothschild LLP, 997 Lenox Drive, Building 3, Lawrenceville, NJ 08648, for the following purposes: 1.To consider and approve an amendment to our Certificate of Incorporation, as amended, to effect a reverse stock split of our issued and outstanding common stock at a ratio of 1-for-2; and 2.To consider and approve such other business matters as may properly come before the meeting or any adjournment or postponement thereof. Only holders of record of our common stock as of the close of business on December 29, 2014 are entitled to notice of and to vote at the meeting, or any adjournment thereof. Your vote is important. Whether or not you Plan to attend the meeting in person, we urge you to complete, date and sign the enclosed proxy CARD and return it promptly IN THE ENCLOSED RETURN ENVELOPE. THE PROMPT RETURN OF PROXIES WILL ENSURE A QUORUM AND SAVE US THE EXPENSE OF FURTHER SOLICITATION. EACH PROXY GRANTED MAY BE REVOKED BY THE STOCKHOLDER APPOINTING SUCH PROXY AT ANY TIME BEFORE IT IS VOTED. IF YOU RECEIVE MORE THAN ONE PROXY CARD BECAUSE YOUR SHARES ARE REGISTERED IN DIFFERENT NAMES OR ADDRESSES, EACH SUCH PROXY CARD SHOULD BE SIGNED AND RETURNED TO ASSURE THAT ALL OF YOUR SHARES WILL BE VOTED. By order of the Board of Directors, /s/ Michael W. DePasquale Michael W. DePasquale Chief Executive Officer BIO-KEY INTERNATIONAL, INC. 3349 Highway 138, Building A, Suite E Wall, NJ 07719 PROXY STATEMENT This proxy statement contains information related to the special meeting of stockholders of BIO-key International, Inc. (the “ Company
